 



Exhibit 10.4
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
IN A GENERALLY ACCEPTABLE FORM OF COUNSEL, WHICH COUNSEL SHALL BE SELECTED BY
THE HOLDER AND BE REASONABLY ACCEPTABLE TO THE ISSUER, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iv) AND 18(a)
HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE
SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iv) OF THIS NOTE. THIS
INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT BY THE HOLDER OF
THIS NOTE IN FAVOR OF WELLS FARGO BANK, NATIONAL ASSOCIATION, ACTING THROUGH ITS
WELLS FARGO BUSINESS CREDIT OPERATING DIVISION, DATED AS OF MARCH 31, 2006.
GLOBAL EMPLOYMENT HOLDINGS, INC.
Senior Secured Convertible Note

      Issuance Date: March 31, 2006   Principal: U.S. $

          FOR VALUE RECEIVED, Global Employment Holdings, Inc., a Delaware
corporation (the “Company”), hereby promises to pay to [NAME OF BUYER] or
registered assigns (“Holder”) the amount set out above as the Principal (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and to pay interest (“Interest”) on any outstanding Principal
at the rate of 8.00% per annum (the “Interest Rate”), from the date set out
above as the Issuance Date (the “Issuance Date”) until the same becomes due and
payable, whether upon an Interest Date (as defined below), the Maturity Date,
acceleration, conversion, redemption or otherwise (in each case, in accordance
with the terms hereof). This Senior Secured Convertible Note (including all
Senior Secured Convertible Notes issued in exchange, transfer or replacement
hereof, this “Note”) is one of an issue of Senior Secured Convertible Notes
issued pursuant to the Securities Purchase Agreement (as defined below) on the
Closing Date

 



--------------------------------------------------------------------------------



 



(collectively, the “Notes” and such other Senior Secured Convertible Notes, the
“Other Notes”). Certain capitalized terms used herein are defined in Section 27.
Capitalized terms not otherwise defined herein have the meanings set forth in
the Securities Purchase Agreement.
          (1) MATURITY. On the Maturity Date, the Holder shall surrender the
Note to the Company and the Company shall pay to the Holder an amount in cash
representing all outstanding Principal, accrued and unpaid Interest and accrued
and unpaid Late Charges, if any. The “Maturity Date” shall be March 31, 2011, as
may be extended at the option of the Holder (i) in the event that, and for so
long as, an Event of Default (as defined in Section 4(a)) shall have occurred
and be continuing or any event shall have occurred and be continuing which with
the passage of time and the failure to cure would result in an Event of Default
and (ii) through the date that is 10 days after the consummation of a Change of
Control in the event that a Change of Control is publicly announced or a Change
of Control Notice (as defined in Section 5(b)) is delivered prior to the
Maturity Date. Except as specifically set forth in Section 8 hereof, this Note
is not prepayable.
          (2) INTEREST; INTEREST RATE. Interest on this Note shall commence
accruing on the Issuance Date and shall be computed on the basis of a 360-day
year comprised of twelve 30-day months and shall be payable in arrears on the
first day of each January, April, July and October during the period beginning
on the Issuance Date and ending on, and including, the Maturity Date (each, an
“Interest Date”) with the first Interest Date being April 1, 2006. Interest
shall be payable on each Interest Date in cash. Prior to the payment of Interest
on an Interest Date, Interest on this Note shall accrue at the Interest Rate.
From and after the occurrence of an Event of Default, the Interest Rate shall be
increased to 12.0% (the “Default Rate”). In the event that such Event of Default
is subsequently cured, the adjustment referred to in the preceding sentence
shall cease to be effective as of the date of such cure; provided that the
Interest as calculated at such increased rate during the continuance of such
Event of Default shall continue to apply to the extent relating to the days
after the occurrence of such Event of Default through and including the date of
cure of such Event of Default.
          (3) CONVERSION OF NOTES. This Note shall be convertible into shares of
the Company’s common stock, par value $.0001 per share (the “Common Stock”), on
the terms and conditions set forth in this Section 3.
               (a) Conversion Right. Subject to the provisions of Section 3(d),
at any time or times on or after the Issuance Date, the Holder shall be entitled
to convert any portion of the outstanding and unpaid Conversion Amount (as
defined below) into fully paid and nonassessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
taxes that may be payable with respect to the issuance and delivery of Common
Stock upon conversion of any Conversion Amount.
               (b) Conversion Rate. The number of shares of Common Stock
issuable upon conversion of any Conversion Amount pursuant to Section 3(a) shall
be

- 2 -



--------------------------------------------------------------------------------



 



determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(such number of shares, the “Conversion Rate”). For the purposes of this Note:
                              (i) “Conversion Amount” means the sum of (A) the
portion of the Principal to be converted, redeemed or otherwise with respect to
which this determination is being made, (B) accrued and unpaid Interest with
respect to such Principal and (C) accrued and unpaid Late Charges with respect
to such Principal and Interest.
                              (ii) “Conversion Price” means, as of any
Conversion Date (as defined below) or other date of determination a price equal
to $6.25, subject to adjustment as provided herein.
                    (c) Mechanics of Conversion.
                              (i) Optional Conversion. To convert any Conversion
Amount into shares of Common Stock on any date (a “Conversion Date”), the Holder
shall (A) transmit by facsimile (or otherwise deliver), for receipt on or prior
to 11:59 p.m., New York Time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company and (B) if required by Section 3(c)(iv), surrender this Note to a
common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking with respect to this Note
in the case of its loss, theft or destruction). On or before the first Business
Day following the date of receipt of a Conversion Notice, the Company shall
transmit by facsimile a confirmation of receipt of such Conversion Notice to the
Holder and the Company’s transfer agent (the “Transfer Agent”). On or before the
second Business Day following the date of receipt of a Conversion Notice (the
“Share Delivery Date”), the Company shall (1) (X) provided that the Transfer
Agent is participating in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program and so long as the certificates therefor are not
required to bear a legend pursuant to Section 2(g) of the Securities Purchase
Agreement, credit such aggregate number of shares of Common Stock to which the
Holder shall be entitled to the Holder’s or its designee’s balance account with
DTC through its Deposit Withdrawal Agent Commission system or (Y) if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and deliver to the address as specified in the
Conversion Notice, a certificate, registered in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder shall be
entitled, which certificate shall not bear any restrictive legend so long as the
certificate is not required to bear such a legend pursuant to Section 2(g) of
the Securities Purchase Agreement and (2) for conversions following (x) the
first anniversary of the Issuance Date or (y) the delivery of an Optional
Redemption Notice, pay any applicable Make-Whole Amount in accordance with
Section 3(c)(ii) or Section 8, as applicable. If this Note is physically
surrendered for conversion as required by Section 3(c)(iv) and the outstanding
Principal of this Note is greater than the Conversion Amount, then the Company
shall as soon as practicable and in no event later than three Business Days
after receipt of this Note and at its own expense, issue and deliver to the
holder a new Note (in accordance with Section 18(d)) representing the
outstanding Principal not converted. The Person or Persons

- 3 -



--------------------------------------------------------------------------------



 



entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date or the delivery of an
Optional Redemption Notice.
                              (ii) Make-Whole Amount. If during the period
commencing on the first anniversary of the Issuance Date and ending on the third
anniversary of the Issuance Date, the Holder converts all or any portion of this
Note pursuant to Section 3(c)(i) and the Closing Sale Price of the Common Stock
is less than 200% of the Conversion Price then in effect for each of 20 Trading
Days out of the 30 consecutive Trading Day period ended on the Trading Day
immediately prior to the applicable Conversion Date, then upon such conversion,
the Holder shall receive the Make-Whole Amount. The Company shall pay the
Make-Whole Amount in shares of Common Stock or, at the Company’s option, in
cash. Prior to the first anniversary of the Issuance Date, the Company shall
deliver a notice (a “Make-Whole Election Notice”) to the Holder (x) specifying
whether the Make-Whole Amount shall be paid in cash instead of shares of Common
Stock and (y) certifying that there has been no Equity Conditions Failure;
provided, however, that the Company may, at any time, upon 10 Trading Days prior
written notice, change its election of the form in which the Company shall pay
the Make-Whole Amount. Any Make-Whole Amount to be paid in shares of Common
Stock shall be paid in a number of fully paid and nonassessable shares of Common
Stock equal to the quotient of (A) the Make-Whole Amount and (B) the Make-Whole
Conversion Price. If the Make-Whole Amount shall be paid in shares of Common
Stock on the applicable Share Delivery Date, the Company shall (I) provided the
Transfer Agent is participating in the DTC Fast Automated Securities Transfer
Program and so long as the certificates therefor are not required to bear a
legend pursuant to Section 2(g) of the Securities Purchase Agreement, credit
such aggregate number of shares of Common Stock to which the Holder shall be
entitled to the Holder or its designee’s balance account with DTC through its
Deposit Withdrawal Agent Commission system, or (II) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice or in the register
maintained by the Company for such purpose pursuant to the Securities Purchase
Agreement, a certificate, registered in the name of the Holder or its designee,
for the number of shares of Common Stock to which the Holder shall be entitled,
which certificate shall not bear any restrictive legend so long as the
certificate is not required to bear such a legend pursuant to Section 2(g) of
the Securities Purchase Agreement. If the Make-Whole Amount shall be paid in
cash, then the Company shall make such payment on the applicable Share Delivery
Date by wire transfer of immediately available funds to an account designated in
writing by the Holder. Notwithstanding the foregoing the Company shall not be
entitled to pay the Make-Whole Amount in Common Stock and shall be required to
pay such Make-Whole Amount in cash on the applicable Share Delivery Date, if,
unless consented to in writing by the Holder, on any Trading Day during the
period commencing on the applicable Conversion Date through the applicable Share
Delivery Date, the Equity Conditions have not been satisfied.
                              (iii) Company’s Failure to Timely Convert. If the
Company shall fail to issue a certificate to the Holder or credit the Holder’s
balance account with DTC for the number of shares of Common Stock to which the
Holder is

- 4 -



--------------------------------------------------------------------------------



 



entitled upon conversion of any Conversion Amount on or prior to the date which
is three Business Days after the Conversion Date (a “Conversion Failure”), then
the Company shall pay to the Holder payments (“Conversion Default Payments”) for
a Conversion Failure in the amount of (i) (N/365), multiplied by (ii) the amount
that the highest Closing Sale Price of the Common Stock during the period
beginning on the date the Conversion Notice giving rise to the Conversion
Failure is transmitted in accordance with this Section 3(c)(iii) (the
“Conversion Failure Date”) and ending on the date immediately preceding the date
of the applicable Conversion Default Payment exceeds the Conversion Price in
respect of such Conversion Amount, multiplied by (iii) the number of shares of
Common Stock the Company failed to so deliver in such Conversion Failure,
multiplied by (iv) .18, where N equals the number of days from the Conversion
Failure Date to the date that the Company effects the full conversion of the
Conversion Amount which gave rise to the Conversion Failure. The accrued
Conversion Default Payments for each calendar month shall be paid in cash to the
Holder by the fifth day of the month following the month in which it has
accrued. In addition to the foregoing, if within three Trading Days after the
Company’s receipt of the facsimile copy of a Conversion Notice the Company shall
fail to issue and deliver a certificate to the Holder or credit the Holder’s
balance account with DTC for the number of shares of Common Stock to which the
Holder is entitled upon such holder’s conversion of any Conversion Amount, and
if on or after such Trading Day the Holder purchases (in an open market
transaction or otherwise) Common Stock to deliver in satisfaction of a sale by
the Holder of Common Stock issuable upon such conversion that the Holder
anticipated receiving from the Company (a “Buy-In”), then the Company shall,
within three Business Days after the Holder’s request and in the Holder’s
discretion, either (i) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate
(and to issue such Common Stock) shall terminate, or (ii) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such Common Stock and pay cash to the Holder in an amount equal to the excess
(if any) of the Buy-In Price over the product of (A) such number of shares of
Common Stock times (B) the Closing Bid Price on the Conversion Date. Nothing
herein shall limit the Holder’s right to pursue actual damages for the Company’s
failure to maintain a sufficient number of authorized shares of Common Stock or
to otherwise issue shares of Common Stock upon conversion of this Note in
accordance with the terms hereof, and the Holder shall have the right to pursue
all remedies available at law or in equity (including a decree of specific
performance and/or injunctive relief).
                              (iv) Book-Entry. Notwithstanding anything to the
contrary set forth herein, upon conversion of any portion of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless (A) the full Principal amount of this
Note is being converted or (B) the Holder has provided the Company with prior
written notice (which notice may be included in a Conversion Notice) requesting
physical surrender and reissue of this Note. The Holder and the Company shall
maintain records showing the Principal, converted and the dates of such
conversions (and the Interest and Late Charges paid with respect

- 5 -



--------------------------------------------------------------------------------



 



thereto) or shall use such other method, reasonably satisfactory to the Holder
and the Company, so as not to require physical surrender of this Note upon
conversion.
                              (v) Pro Rata Conversion; Disputes. In the event
that the Company receives a Conversion Notice from more than one holder of Notes
for the same Conversion Date and the Company can convert some, but not all, of
such portions of the Notes submitted for conversion, the Company, subject to
Section 3(d), shall convert from each holder of Notes electing to have Notes
converted on such date a pro rata amount of such holder’s portion of its Notes
submitted for conversion based on the principal amount of Notes submitted for
conversion on such date by such holder relative to the aggregate principal
amount of all Notes submitted for conversion on such date. In the event of a
dispute as to the number of shares of Common Stock issuable to the Holder in
connection with a conversion of this Note, the Company shall issue to the Holder
the number of shares of Common Stock not in dispute and resolve such dispute in
accordance with Section 23.
                    (d) Limitations on Conversions; Beneficial Ownership. The
Company shall not effect any conversion of this Note, and the Holder of this
Note shall not have the right to convert any portion of this Note pursuant to
Section 3(a), to the extent that after giving effect to such conversion, the
Holder (together with the Holder’s affiliates) would beneficially own in excess
of 4.99% (the “Maximum Percentage”) of the number of shares of Common Stock
outstanding immediately after giving effect to such conversion. For purposes of
the foregoing sentence, the number of shares of Common Stock beneficially owned
by the Holder and its affiliates shall include the number of shares of Common
Stock issuable upon conversion of this Note with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (A) conversion of the
remaining, unconverted portion of this Note beneficially owned by the Holder or
any of its affiliates and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company (including, without
limitation, any Other Notes or warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein beneficially owned by
the Holder or any of its affiliates. Except as set forth in the preceding
sentence, for purposes of this Section 3(d)(i), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). For purposes of this Section 3(d)(i), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Form 10-K, Form 10-Q or Form 8-K, as the case may be,
(y) a more recent public announcement by the Company or (z) any other notice by
the Company or the Transfer Agent setting forth the number of shares of Common
Stock outstanding. For any reason at any time, upon the written or oral request
of the Holder, the Company shall within one Trading Day confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. By written
notice to the Company, the Holder may from time to time increase or decrease the
Maximum Percentage to any other percentage not in excess of 9.99% specified in
such notice; provided that (i) any such increase will not be effective until the
61st day after such notice is delivered to the Company, and (ii) any

- 6 -



--------------------------------------------------------------------------------



 



such increase or decrease will apply only to the Holder and not to any other
holder of Notes. Notwithstanding anything to the contrary set forth herein the
provisions of this Section 3(d) shall not be implemented in strict conformity
with the terms of this Section 3(d) if necessary to correct any portion of this
Section 3(d) which may be defective or inconsistent with the intended beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such limitation. The
limitations contained in this Section 3(d) shall apply to a successor Holder of
this Warrant.
          (4) RIGHTS UPON EVENT OF DEFAULT.
                    (a) Event of Default. Each of the following events shall
constitute an “Event of Default”:
                              (i) the failure of the applicable Registration
Statement required to be filed pursuant to the Registration Rights Agreement to
be declared effective by the SEC on or prior to the date that is 60 days after
the applicable Effectiveness Deadline (as defined in the Registration Rights
Agreement), or, while the applicable Registration Statement is required to be
maintained effective pursuant to the terms of the Registration Rights Agreement,
the effectiveness of the applicable Registration Statement lapses for any reason
(including, without limitation, the issuance of a stop order) or is unavailable
to any holder of the Notes for sale of all of such holder’s Registrable
Securities (as defined in the Registration Rights Agreement) in accordance with
the terms of the Registration Rights Agreement, and such lapse or unavailability
continues for a period of 10 consecutive days or for more than an aggregate of
30 days in any 365-day period (other than days during an Allowable Grace Period
(as defined in the Registration Rights Agreement));
                              (ii) the suspension from trading or failure of the
Common Stock to be listed on an Eligible Market for a period of five consecutive
days or for more than an aggregate of 10 days in any 365-day period;
                              (iii) the Company’s (A) failure to cure a
Conversion Failure by delivery of the required number of shares of Common Stock
within 5 Trading Days after the applicable Conversion Date or (B) notice,
written or oral, to any holder of the Notes, including by way of public
announcement or through any of its agents, at any time, of its intention not to
comply with a request for conversion of any Notes into shares of Common Stock
that is tendered in accordance with the provisions of the Notes;
                              (iv) the Holder’s Authorized Share Allocation is
less than the number of shares of Common Stock that the Holder would be entitled
to receive upon a conversion of the full Conversion Amount of this Note (without
regard to any limitations on conversion set forth in Section 3(d) or otherwise)
for 10 consecutive Business Days;
                              (v) the Company’s failure to pay to the Holder any
amount of Principal, Interest, Late Charges or other amounts when and as due
under this Note (including, without limitation, the Company’s failure to pay any
redemption or

- 7 -



--------------------------------------------------------------------------------



 



make-whole payments, premiums or other amounts hereunder) or any other
Transaction Document (as defined in the Securities Purchase Agreement) except,
in the case of a failure to pay Interest and Late Charges when and as due, in
which case only if such failure continues for a period of at least five Trading
Days;
                              (vi) either (i) fail to pay, when due, or within
any applicable grace period, any payment with respect to any Indebtedness in
excess of $100,000 due to any third party, other than, with respect to unsecured
Indebtedness only, payments contested by the Company in good faith by proper
proceedings and with respect to which adequate reserves have been set aside for
the payment thereof in accordance with GAAP, or otherwise be in breach or
violation of any agreement for monies owed or owing in an amount in excess of
$100,000, which breach or violation permits the other party thereto to declare a
default or otherwise accelerate amounts due thereunder, or (ii) suffer to exist
any other circumstance or event that would, with or without the passage of time
or the giving of notice, result in a default or event of default under any
agreement binding the Company, which default or event of default would or is
likely to have a material adverse effect on the business, operations,
properties, prospects or financial condition of the Company or any of its
Subsidiaries, individually or in the aggregate;
                              (vii) the Company or any of its Subsidiaries,
pursuant to or within the meaning of Title 11, U.S. Code, or any similar
Federal, foreign or state law for the relief of debtors (collectively,
“Bankruptcy Law”), (A) commences a voluntary case, (B) consents to the entry of
an order for relief against it in an involuntary case, (C) consents to the
appointment of a receiver, trustee, assignee, liquidator or similar official (a
“Custodian”), (D) makes a general assignment for the benefit of its creditors or
(E) admits in writing that it is generally unable to pay its debts as they
become due;
                              (viii) a court of competent jurisdiction enters an
order or decree under any Bankruptcy Law that (A) is for relief against the
Company or any of its Subsidiaries in an involuntary case, (B) appoints a
Custodian of the Company or any of its Subsidiaries or (C) orders the
liquidation of the Company or any of its Subsidiaries;
                              (ix) bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings for the relief of debtors shall be
instituted by or against the Company or any subsidiary of the Company and, if
instituted against the Company or any subsidiary of the Company by a third
party, shall not be dismissed within 60 days of their initiation;
                              (x) a final judgment or judgments for the payment
of money aggregating in excess of $500,000 are rendered against the Company or
any of its Subsidiaries, which judgments are not, within 60 days after the entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; provided, however, that any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $500,000 amount set forth above
so long as the Company provides the Holder a written statement from such insurer
or indemnity provider (which written statement shall

- 8 -



--------------------------------------------------------------------------------



 



be reasonably satisfactory to the Holder) to the effect that such judgment is
covered by insurance or an indemnity and the Company will receive the proceeds
of such insurance or indemnity within 30 days of the issuance of such judgment;
                              (xi) the Company’s certified public accountants or
auditors issue any opinion, or include any qualification or exception in any
review or audit letter or report, as to the Company’s ability to continue as a
“going concern”;
                              (xii) the Company breaches any representation,
warranty, covenant (other than the covenants set forth in Section 14 of this
Note) or other term or condition of any Transaction Document, except, in the
case of a breach of a covenant which is curable, only if such breach continues
for a period of at least 15 consecutive days;
                              (xiii) any breach or failure to comply with
Section 14 of this Note;
                              (xiv) the Company fails to remove any restrictive
legend on any certificate or any shares of Common Stock issued to the holders of
Notes upon conversion of the Notes as and when required by the Notes, the
Securities Purchase Agreement or the Registration Rights Agreement (a “Legend
Removal Failure”), and any such failure continues uncured for five Business Days
after the Company has been notified thereof in writing by the holder;
                              (xv) the Company (a) fails to list the Registrable
Securities (as defined in the Registration Rights Agreement) on the Principal
Market or on an other Eligible Market by the 60th day after the earlier to occur
of the Effective Date and the Effectiveness Deadline (as such terms are defined
in the Registration Rights Agreement) or (b) such Registrable Securities are
delisted or suspended for more than five consecutive Business Days after such
date; or
                              (xvi) any Event of Default (as defined in the
Other Notes) occurs with respect to any Other Notes.
                    (b) Redemption Right. Promptly after the occurrence of an
Event of Default with respect to this Note or any Other Note, the Company shall
deliver written notice thereof via confirmed facsimile and overnight courier (an
“Event of Default Notice”) to the Holder. At any time after the earlier of the
Holder’s receipt of an Event of Default Notice and the Holder becoming aware of
an Event of Default, the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (the “Event of Default
Redemption Notice”) to the Company, which Event of Default Redemption Notice
shall indicate the amount of Principal of this Note the Holder is electing to
redeem. Each portion of the Principal amount of this Note subject to redemption
by the Company pursuant to this Section 4(b) shall be redeemed by the Company at
a price (the “Event of Default Redemption Price”) equal to the greater of
(A) the sum of (1) the Conversion Amount to be redeemed and (2) the Make-Whole
Amount, and (B) the product of (1) the Conversion Rate with respect to such
Conversion Amount in effect at such time as the Holder delivers an Event of
Default

- 9 -



--------------------------------------------------------------------------------



 



Redemption Notice, and (2) the highest Closing Sale Price of the Common Stock
during the period beginning on the date immediately preceding such Event of
Default and ending on the date immediately preceding the payment of the Event of
Default Redemption Price. Redemptions required by this Section 4(b) shall be
made in accordance with the provisions of Section 12, to the extent applicable.
To the extent redemptions required by this Section 4(b) are deemed or determined
by a court of competent jurisdiction to be prepayments of the Note by the
Company, such redemptions shall be deemed to be voluntary prepayments.
Notwithstanding anything to the contrary in this Section 4, until the Event of
Default Redemption Price (together with any interest thereon) is paid in full,
the Conversion Amount submitted for redemption under this Section 4(b) (together
with any interest thereon) may be converted, in whole or in part, by the Holder
into Common Stock pursuant to Section 3 hereof. The parties hereto agree that in
the event of the Company’s redemption of any portion of the Note under this
Section 4(b), the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder. Accordingly, any premium due under this Section 4(b) is intended
by the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.
                    (c) Additional Payment. Upon conversion of any Conversion
Amount of this Note during an Event of Default (occurring at any time), the
Holder shall be entitled to receive on the applicable Conversion Date an amount
in cash equal to the Make-Whole Amount.
          (5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.
                    (a) Assumption. The Company shall not enter into or be party
to a Fundamental Transaction unless (i) the Successor Entity and, if an entity
other than the Successor Entity is the entity whose capital stock or assets the
holders of the Common Stock are entitled to receive as a result of such
Fundamental Transaction, such other entity (the “Other Entity”), assumes in
writing all of the obligations of the Company under this Note and the other
Transaction Documents in accordance with the provisions of this Section 5(a)
pursuant to written agreements in form and substance satisfactory to the
Required Holders and approved by the Required Holders prior to such Fundamental
Transaction, including agreements to deliver to each holder of Notes in exchange
for such Notes a security of the Successor Entity or Other Entity, as
applicable, evidenced by a written instrument substantially similar in form and
substance to the Notes and with appropriate provisions such that the rights and
interests of the Holder and the economic value of this Note are in no way
diminished by such Fundamental Transaction, including, without limitation,
having a principal amount and interest rate equal to the principal amounts and
the interest rates of the Notes held by such holder and having similar ranking
to the Notes, and satisfactory to the Required Holders, (ii) the Successor
Entity or the Other Entity, as applicable (including its Parent Entity), is a
publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market, and (iii) the consummation of such Fundamental
Transaction shall not result in the Successor Entity’s and/or such Other
Entity’s, as applicable, failure to satisfy the financial covenants in Section
14(e) of this Note. Upon the occurrence of any Fundamental Transaction, the
Successor Entity or the Other Entity, as applicable, shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note referring to the “Company”

- 10 -



--------------------------------------------------------------------------------



 



shall refer instead to the Successor Entity or the Other Entity, as applicable),
and may exercise every right and power of the Company and shall assume all of
the obligations of the Company under this Note with the same effect as if such
Successor Entity or such Other Entity, as applicable, had been named as the
Company herein. Upon consummation of the Fundamental Transaction, the Successor
Entity or the Other Entity, as applicable, shall deliver to the Holder
confirmation that there shall be issued upon conversion or redemption of this
Note at any time after the consummation of the Fundamental Transaction, in lieu
of the shares of the Company’s Common Stock (or other securities, cash, assets
or other property) issuable upon the conversion or redemption of the Notes prior
to such Fundamental Transaction, such shares of publicly traded common stock (or
its equivalent) of the Successor Entity or the Other Entity, as applicable, as
adjusted in accordance with the provisions of this Note. The provisions of this
Section shall apply similarly and equally to successive Fundamental Transactions
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.
                    (b) Redemption Right. At least 45 days before the
consummation of a Change of Control, but in no event later than 15 days prior to
the record date for the determination of stockholders entitled to vote with
respect thereto (or, with respect to a tender offer, or a change in the Board of
Directors, if the Company is unable to comply with this time requirement because
of the nature of the Change of Control, as soon as the Company reasonably
believes that the Change of Control is to be consummated), but not prior to the
public announcement of such Change of Control, the Company shall deliver written
notice thereof via facsimile and overnight courier to the Holder (a “Change of
Control Notice”). If the terms of a Change of Control change materially from
those set forth in a Change of Control Notice, the Company shall deliver a new
Change of Control Notice and the time periods in this clause (b) shall be
calculated based upon the Holder’s receipt of the later Change of Control
Notice. At any time during the period (the “Change of Control Period”) beginning
after the Holder’s receipt of a Change of Control Notice and ending on the date
that is 15 Trading Days after the later of the consummation of such Change of
Control or delivery of the Change of Control Notice, the Holder may require the
Company to redeem all or any portion of this Note by delivering written notice
thereof (“Change of Control Redemption Notice”) to the Company, which Change of
Control Redemption Notice shall indicate the portion of this Note that the
Holder is electing to redeem. The portion of this Note subject to redemption
pursuant to this Section 5 (the “Redemption Portion”) shall be redeemed by the
Company in cash at a price equal to the sum of (i) the amount of any accrued and
unpaid Interest on the Redemption Portion through the date of such redemption
payment together with the amount of any accrued and unpaid Late Charges on such
Redemption Portion and Interest and (ii) the greater of (1) the product of
(A) the Redemption Portion and (B) the quotient determined by dividing (I) the
greater of the Closing Sale Price of the Company’s Common Stock immediately
prior to the consummation of the Change of Control, the Closing Sale Price of
the Common Stock immediately after the public announcement of such proposed
Change of Control and the Closing Sale Price of the Common Stock immediately
prior to the public announcement of such proposed Change of Control by (II) the
Conversion Price and (2) the product of the Change of Control Premium and the
Redemption Portion (the “Change of Control Redemption Price”). Redemptions
required by this Section 5 shall be made in accordance with the provisions of
Section 12 to the extent applicable and shall have priority over payments to
stockholders in connection with a Change of Control. To the extent redemptions
required by this Section 5(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall

- 11 -



--------------------------------------------------------------------------------



 



be deemed to be voluntary prepayments. Notwithstanding anything to the contrary
in this Section 5, until the Change of Control Redemption Price (together with
any interest thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 5(c) (together with any interest thereon) may be
converted, in whole or in part, subject to Section 3(d), by the Holder into
Common Stock, or in the event the Conversion Date is after the consummation of
the Change of Control, shares of stock or equity interests of the Successor
Entity or Other Entity, as applicable, substantially equivalent to the Company’s
Common Stock pursuant to Section 3. The parties hereto agree that in the event
of the Company’s redemption of any portion of the Note under this Section 5(b),
the Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any Change of Control Premium due under this Section 5(b) is
intended by the parties to be, and shall be deemed, a reasonable estimate of the
Holder’s actual loss of its investment opportunity and not as a penalty.
                    (c) Additional Payment Upon Conversion. Upon any conversion
of any Conversion Amount of this Note during the Change of Control Period
(regardless of when such Change of Control Period occurs), the Holder shall be
entitled to receive on the applicable Conversion Date an amount in cash equal to
(i) the Change of Control Redemption Price calculated with respect to such
Conversion Amount less (ii) such Conversion Amount.
               (6) RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE
EVENTS.
                    (a) Purchase Rights. If at any time the Company grants,
issues or sells any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of any
class of Common Stock (collectively, “Purchase Rights”), then the Holder will be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which the Holder could have acquired if the Holder had
held the number of shares of Common Stock acquirable upon complete conversion of
this Note (without taking into account any limitations or restrictions on the
convertibility of this Note, but after the calculation of such number of shares,
the provisions of Section 3(d) shall continue to apply) immediately before the
date on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights.
                    (b) Other Corporate Events. In addition to and not in
substitution for any other rights hereunder, prior to the consummation of any
Fundamental Transaction pursuant to which holders of shares of Common Stock are
entitled to receive securities or other assets with respect to or in exchange
for shares of Common Stock (a “Corporate Event”), the Company shall make
appropriate provision to insure that the Holder will thereafter have the right
to receive upon a conversion of this Note at any time after the consummation of
the Fundamental Transaction but prior to the Maturity Date, in lieu of the
shares of the Common Stock (or other securities, cash, assets or other property)
purchasable upon the conversion of this Note prior to such Fundamental
Transaction, such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had this Note

- 12 -



--------------------------------------------------------------------------------



 



been converted immediately prior to the consummation of such Fundamental
Transaction (without taking into account any limitations or restrictions on the
convertibility of this Note, but after the calculation of such number of shares,
the provisions of Section 3(d) shall continue to apply). Provision made pursuant
to the preceding sentence shall be in a form and substance satisfactory to the
Required Holders. The provisions of this Section shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of this Note.
               (7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.
                    (a) Adjustment of Conversion Price upon Issuance of Common
Stock. If and whenever on or after the Subscription Date, the Company issues or
sells, or in accordance with this Section 7(a) is deemed to have issued or sold,
any shares of Common Stock (including, without limitation, the issuance or sale
of shares of Common Stock owned or held by or for the account of the Company and
the issuance of any shares of Common Stock, Options or Convertible Securities in
exchange for any security such as a non-convertible note, but excluding shares
of Common Stock deemed to have been issued or sold by the Company in connection
with any Excluded Security) for a consideration per share (the “New Issuance
Price”) less than a price (the “Applicable Price”) equal to the Conversion Price
in effect immediately prior to such issue or sale (the foregoing a “Dilutive
Issuance”), then immediately after such Dilutive Issuance, the Conversion Price
then in effect shall be reduced to an amount equal to the product of (A) the
Conversion Price in effect immediately prior to such Dilutive Issuance and
(B) the quotient determined by dividing (1) the sum of (I) the product derived
by multiplying the Conversion Price in effect immediately prior to such Dilutive
Issuance and the number of shares of Common Stock Deemed Outstanding immediately
prior to such Dilutive Issuance plus (II) the consideration, if any, received by
the Company upon such Dilutive Issuance, by (2) the product derived by
multiplying (I) the Conversion Price in effect immediately prior to such
Dilutive Issuance by (II) the number of shares of Common Stock Deemed
Outstanding immediately after such Dilutive Issuance. For purposes of
determining the adjusted Conversion Price under this Section 7(a), the following
shall be applicable:
                              (i) Issuance of Options. If the Company in any
manner grants or sells any Options, whether or not immediately exercisable, in
one transaction or in a Series of related transactions, and the lowest price per
share for which one share of Common Stock is issuable upon the exercise of any
such Option or upon conversion or exchange or exercise of any Convertible
Securities issuable upon exercise of such Option is less than the Applicable
Price, then such share of Common Stock shall be deemed to be outstanding and to
have been issued and sold by the Company at the time of the granting or sale of
such Option for such price per share. For purposes of this Section 7(a)(i), the
“lowest price per share for which one share of Common Stock is issuable upon the
exercise of any such Option or upon conversion or exchange or exercise of any
Convertible Securities issuable upon exercise of such Option” shall be equal to
the sum of the lowest amounts of consideration (if any) received or receivable
(but excluding any contingent amounts) by the Company with respect to any one
share of Common Stock upon the granting or sale of the Option, upon exercise of
the Option and upon conversion, exercise or exchange of any Convertible Security
issuable upon exercise of such Option. No further adjustment of the Conversion
Price shall be made upon the actual issuance of

- 13 -



--------------------------------------------------------------------------------



 



such share of Common Stock or of such Convertible Securities upon the exercise
of such Options or upon the actual issuance of such Common Stock upon conversion
or exchange or exercise of such Convertible Securities.
                              (ii) Issuance of Convertible Securities. If the
Company in any manner issues or sells any Convertible Securities, whether or not
immediately convertible, in one transaction or a series of related transactions,
and the lowest price per share for which one share of Common Stock is issuable
upon such conversion or exchange or exercise thereof is less than the Applicable
Price, then such shares of Common Stock shall be deemed to be outstanding and to
have been issued and sold by the Company at the time of the issuance or sale of
such Convertible Securities for such price per share. For the purposes of this
Section 7(a)(ii), the “lowest price per share for which one share of Common
Stock is issuable upon such conversion or exchange or exercise” shall be equal
to the sum of the lowest amounts of consideration (if any) received or
receivable (but excluding any contingent amounts) by the Company with respect to
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon conversion, exercise or exchange of such Convertible Security. No
further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock upon conversion or exchange or exercise
of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Conversion Price had been or are to be made pursuant to other provisions
of this Section 7(a), no further adjustment of the Conversion Price shall be
made by reason of such issue or sale.
                              (iii) Change in Option Price or Rate of
Conversion. If the purchase price provided for in any Options, the additional
consideration, if any, payable upon the issue, conversion, exchange or exercise
of any Convertible Securities, or the rate at which any Convertible Securities
are convertible into or exchangeable or exercisable for Common Stock changes at
any time, the Conversion Price in effect at the time of such change shall be
adjusted to the Conversion Price which would have been in effect at such time
had such Options or Convertible Securities provided for such changed purchase
price, additional consideration or changed conversion rate, as the case may be,
at the time initially granted, issued or sold. For purposes of this
Section 7(a)(iii), if the terms of any Option or Convertible Security that was
outstanding as of the Subscription Date are changed in the manner described in
the immediately preceding sentence, then such Option or Convertible Security and
the shares of Common Stock deemed issuable upon exercise, conversion or exchange
thereof shall be deemed to have been issued as of the date of such change. No
adjustment shall be made if such adjustment would result in an increase of the
Conversion Price then in effect.
                              (iv) Calculation of Consideration Received. In
case any Option is issued in connection with the issue or sale of other
securities of the Company, together comprising one integrated transaction in
which no specific consideration is allocated to such Options by the parties
thereto, the Options therefor will be deemed to have been issued for no
consideration. If any shares of Common Stock, Options or Convertible Securities
are issued or sold or deemed to have been issued or sold for cash, the
consideration received therefor will be deemed to be the net amount received by
the

- 14 -



--------------------------------------------------------------------------------



 



Company therefor, after deduction of all underwriting discounts or allowances in
connection with such issuance or sale. If any shares of Common Stock, Options or
Convertible Securities are issued or sold for a consideration other than cash,
the consideration received therefor will be deemed to be the fair value of such
consideration, except where such consideration consists of securities, in which
case the amount of consideration received by the Company will be the Closing Bid
Price of such securities on the date of receipt. If any Common Stock, Options or
Convertible Securities are issued to the owners of the non-surviving entity in
connection with any merger in which the Company is the surviving entity, the
amount of consideration therefor will be deemed to be the fair value of such
portion of the net assets and business of the non-surviving entity as is
attributable to such Common Stock, Options or Convertible Securities, as the
case may be. The fair value of any consideration other than cash or securities
will be determined jointly by the Company and the Required Holders. If such
parties are unable to reach agreement within 10 days after the occurrence of an
event requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five Business Days after the 10th day
following the Valuation Event by an independent, reputable appraiser jointly
selected by the Company and the Required Holders. The determination of such
appraiser shall be deemed binding upon all parties absent manifest error and the
fees and expenses of such appraiser shall be borne by the Company. If the
Company issues (or becomes obligated to issue) shares of Common Stock pursuant
to any antidilution or similar adjustments (other than as a result of stock
splits, stock dividends and the like) contained in any Convertible Securities or
Options outstanding as of the Subscription Date but not included in
Schedule 3(n) to the Securities Purchase Agreement, then all shares of Common
Stock so issued shall be deemed to have been issued for no consideration. If the
Company issues (or becomes obligated to issue) shares of Common Stock pursuant
to any antidilution or similar adjustments contained in any Convertible
Securities or Options included in Schedule 3(n) to the Securities Purchase
Agreement as a result of the issuance of the Notes, Warrants or any securities
issued as part of the Junior Financing (as such term is defined in the
Securities Purchase Agreement) and the number of shares that the Company issues
(or is obligated to issue) as a result of such issuance exceeds the amount
specified in Schedule 3(n) to the Securities Purchase Agreement, such excess
shares shall be deemed to have been issued for no consideration. Notwithstanding
anything else herein to the contrary, if Common Stock, Options or Convertible
Securities are issued or sold in conjunction with each other as part of a single
transaction or in a series of related transactions, the holder hereof may elect
to determine the amount of consideration deemed to be received by the Company
therefor by deducting the fair value of any type of securities (the “Disregarded
Securities”) issued or sold in such transaction or series of transactions. If
the holder makes an election pursuant to the immediately preceding sentence, no
adjustment to the Conversion Price shall be made pursuant to this Section 7(a)
for the issuance of the Disregarded Securities or upon any conversion, exercise
or exchange thereof.
                              (v) Record Date. If the Company takes a record of
the holders of Common Stock for the purpose of entitling them (A) to receive a
dividend or other distribution payable in Common Stock, Options or in
Convertible Securities or (B) to subscribe for or purchase Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the Common Stock

- 15 -



--------------------------------------------------------------------------------



 



deemed to have been issued or sold upon the declaration of such dividend or the
making of such other distribution or the date of the granting of such right of
subscription or purchase, as the case may be.
                    (b) Adjustment of Conversion Price upon Subdivision or
Combination of Common Stock. If the Company at any time on or after the Issuance
Date subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced. If the Company at any time on
or after the Issuance Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased. Any adjustment under this
Section 7(b) shall become effective at the close of business on the date the
subdivision or combination becomes effective.
                    (c) Other Events. If any event occurs of the type
contemplated by the provisions of this Section 7 but not expressly provided for
by such provisions (including, without limitation, the granting of stock
appreciation rights, phantom stock rights or other rights with equity features),
then the Company’s Board of Directors will make an appropriate adjustment in the
Conversion Price so as to protect the rights of the Holder under this Note;
provided that no such adjustment will increase the Conversion Price as otherwise
determined pursuant to this Section 7.
                    (d) Notice of Adjustments. Upon the occurrence of each
adjustment or readjustment of the Conversion Price pursuant to this Section 7,
amounting to a more than 1% change, individually or in the aggregate, in such
Conversion Price, or any change in the number or type of stock, securities
and/or other property issuable upon conversion of the Notes, the Company, at its
expense, shall promptly compute such adjustment or readjustment or change and
prepare, furnish to the Holder a certificate setting forth such adjustment or
readjustment or change is based and promptly make a public announcement of such
adjustment or readjustment. The Company shall, upon the written request at any
time of the Holder, furnish a like certificate setting forth (i) such adjustment
or readjustment or change, (ii) the Conversion Price at the time in effect and
(iii) the number of shares of Common Stock and the amount, if any, of other
securities or property which at the time would be received upon conversion of
this Note.
               (8) COMPANY’S RIGHT OF OPTIONAL REDEMPTION.
                    (a) Optional Redemption. If on any Trading Day (the
“Redemption Period End Day”) on or after the 60th day prior to the third
anniversary of the Issuance Date, the Weighted Average Price of the shares of
Common Stock has equaled or exceeded 200% of the Conversion Price then in effect
for each of 20 consecutive Trading Days ending on the Redemption Period End Day
and provided that no Equity Conditions Failure then exists and so long as there
is no restriction on the Company or PubCo paying the Make-Whole Amount in cash
as contemplated in clause (2) below, whether such restriction is pursuant to the
Senior Indebtedness, the Subordination Agreement or otherwise, the Company shall
have the right to redeem all or any portion of the Conversion Amount then
remaining under this Note (an “Optional Redemption”). The portion of this Note
subject to redemption pursuant to this

- 16 -



--------------------------------------------------------------------------------



 



Section 8 shall be redeemed by the Company in cash at a price equal to the sum
of (i) the Principal being redeemed, (ii) the applicable Make-Whole Amount and
(iii) the amount of any accrued and unpaid Late Charges on such Principal and
any accrued and unpaid Interest through the date of redemption (the “Optional
Redemption Price”). The Company may exercise its redemption right under this
Section 8 by delivering within not more than two Trading Days following the
Redemption Period End Day a written notice thereof by confirmed facsimile and
overnight courier to all, but not less than all, of the holders of Notes and the
Transfer Agent (the “Optional Redemption Notice” and the date such notice is
delivered to all the holders is referred to as the “Optional Redemption Notice
Date”). The Optional Redemption Notice shall be irrevocable. The Optional
Redemption Notice shall state (A) the date on which the Optional Redemption
shall occur (the “Optional Redemption Date”) which date shall be not less than
30 days nor more than 60 days after the Optional Redemption Notice Date and in
no event shall be prior to the third anniversary of the Issuance Date, (B) the
aggregate Principal amount (the “Optional Redemption Amount”) of the Notes which
the Company has elected to be subject to Optional Redemption from all of the
holders of the Notes pursuant to this Section 8 (and analogous provisions under
the Other Notes) on the Optional Redemption Date and (C) the Make-Whole Amount
to be paid to the Holder on the Optional Redemption Date; provided, however,
that the Company shall not elect to redeem any Conversion Amount under this
Section 8 in excess of the product of the Conversion Price multiplied by the
lesser of (I) the Holder’s Pro Rata Amount of the aggregate dollar trading
volume (as reported on Bloomberg) of the Common Stock over the 10 consecutive
Trading Day period ending on the Trading Day immediately preceding the Optional
Redemption Notice Date and (II) 25% of the Holder’s Pro Rata Amount of the
aggregate dollar trading volume (as reported by Bloomberg) of the Common Stock
during the period beginning on the Trading Day immediately following the
Optional Redemption Notice Date and ending on the Optional Redemption Date. The
Company will make a public announcement containing the information set forth in
the Optional Redemption Notice on or before the Optional Redemption Notice Date.
The Company may not effect more than one Optional Redemption during any
consecutive 30 Trading Day period. Notwithstanding anything to the contrary in
this Section 8, until the Optional Redemption Price is paid, in full, the
Optional Redemption Amount may be converted, in whole or in part, by the Holders
into shares of Common Stock pursuant to Section 3. All Conversion Amounts
converted by the Holder after the Optional Redemption Notice Date shall
(1) reduce the Conversion Amount of this Note required to be redeemed on the
Optional Redemption Date and (2) be accompanied by an amount in cash equal to
the applicable Make-Whole Amount. Redemptions made pursuant to this Section 8
shall be made in accordance with Section 12 to the extent applicable.
                    (b) Pro Rata Redemption Requirement. If the Company elects
to cause an Optional Redemption pursuant to Section 8(a), then it must
simultaneously take the same action with respect to the Other Notes. If the
Company elects to cause an Optional Redemption pursuant to Section 8(a) (or
similar provisions under the Other Notes) with respect to less than all of the
principal amount of the Notes then outstanding, then the Company shall require
redemption of a Principal amount from the Holder and each holder of the Other
Notes equal to the product of (i) the aggregate principal amount of Notes which
the Company has elected to cause to be redeemed pursuant to Section 8(a),
multiplied by (ii) the fraction, the numerator of which is the sum of the
initial principal amount of Notes purchased by such holder and the denominator
of which is the initial principal amounts of Notes purchased by all holders
holding outstanding Notes (such fraction with respect to each holder is referred
to as its

- 17 -



--------------------------------------------------------------------------------



 



“Redemption Allocation Percentage”, and such amount with respect to each holder
is referred to as its “Pro Rata Redemption Amount”); provided that in the event
that the initial holder of any Notes has sold or otherwise transferred any of
such holder’s Notes, the transferee shall be allocated a pro rata portion of
such holder’s Redemption Allocation Percentage and Pro Rata Redemption Amount.
               (9) SECURITY. This Note and the Other Notes are secured to the
extent and in the manner set forth in the Security Documents.
               (10) NONCIRCUMVENTION. The Company hereby covenants and agrees
that the Company will not, by amendment of its Certificate of Incorporation,
Bylaws or through any reorganization, transfer of assets, consolidation, merger,
scheme of arrangement, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.
               (11) RESERVATION OF AUTHORIZED SHARES.
                    (a) Reservation. The Company shall initially reserve out of
its authorized and unissued Common Stock a number of shares of Common Stock for
each of the Notes equal to 130% of the Conversion Rate with respect to the
Conversion Amount of each such Note as of the Issuance Date. So long as any of
the Notes are outstanding, the Company shall take all action necessary to
reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of the Notes, 130% of the
number of shares of Common Stock as shall from time to time be necessary to
effect the conversion of all of the Notes then outstanding; provided that at no
time shall the number of shares of Common Stock so reserved be less than the
number of shares required to be reserved by the previous sentence (without
regard to any limitations on conversions) (the “Required Reserve Amount”). The
initial number of shares of Common Stock reserved for conversions of the Notes
and each increase in the number of shares so reserved shall be allocated pro
rata among the holders of the Notes based on the principal amount of the Notes
held by each holder at the Closing or increase in the number of reserved shares,
as the case may be (the “Authorized Share Allocation”). In the event that a
holder shall sell or otherwise transfer any of such holder’s Notes, each
transferee shall be allocated a pro rata portion of such holder’s Authorized
Share Allocation. Any shares of Common Stock reserved and allocated to any
Person which ceases to hold any Notes shall be allocated to the remaining
holders of Notes, pro rata based on the principal amount of the Notes then held
by such holders.
                    (b) Insufficient Authorized Shares. If at any time while any
of the Notes remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon conversion of the Notes at least a number of shares of
Common Stock equal to the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Notes then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable

- 18 -



--------------------------------------------------------------------------------



 



after the date of the occurrence of an Authorized Share Failure, but in no event
later than 60 days after the occurrence of such Authorized Share Failure, the
Company shall hold a meeting of its stockholders for the approval of an increase
in the number of authorized shares of Common Stock. In connection with such
meeting, the Company shall provide each stockholder with a proxy statement and
shall use its best efforts to solicit its stockholders’ approval of such
increase in authorized shares of Common Stock and to cause its board of
directors to recommend to the stockholders that they approve such proposal. In
lieu of holding a meeting of its stockholders, the Company may obtain
shareholder approval of the increase in the number of authorized shares of
Common Stock by written consent in lieu of meeting to the extent permitted by
law and the rules of any Eligible Market upon which the Common Stock is then
traded.
               (12) REDEMPTIONS.
                    (a) Mechanics. The Company shall deliver the applicable
Event of Default Redemption Price to the Holder within five Business Days after
the Company’s receipt of the Holder’s Event of Default Redemption Notice. If the
Holder has submitted a Change of Control Redemption Notice in accordance with
Section 5(b), the Company shall deliver the applicable Change of Control
Redemption Price to the Holder concurrently with the consummation of such Change
of Control if such notice is received prior to the consummation of such Change
of Control and within five Business Days after the Company’s receipt of such
notice otherwise. The Company shall deliver the Optional Redemption Price to the
Holder on the Optional Redemption Date. In the event of a redemption of less
than all of the Principal of this Note, the Company shall promptly cause to be
issued and delivered to the Holder a new Note (in accordance with Section 18(d))
representing the outstanding Principal which has not been redeemed. If the
Company fails to pay the Holder the applicable Redemption Price to the Holder
within the time period required, at any time thereafter and until the Company
pays such unpaid Redemption Price in full, the Holder shall have the option, by
written notice to the Company, in lieu of redemption, to require the Company to
promptly return to the Holder all or any portion of this Note representing the
Conversion Amount that was submitted for redemption and for which the applicable
Redemption Price (together with any Late Charges thereon) has not been paid.
Upon the Company’s receipt of such notice, (x) the Redemption Notice shall be
null and void with respect to such Conversion Amount, (y) the Company shall
immediately return this Note, or issue a new Note (in accordance with
Section 18(d)) to the Holder representing such Conversion Amount and (z) the
Conversion Price of this Note or such new Notes shall be adjusted to the lesser
of (A) the Conversion Price as in effect on the date on which the Redemption
Notice is voided and (B) the lowest Closing Bid Price of the Common Stock during
the period beginning on and including the date on which the Redemption Notice is
delivered to the Company and ending on and including the date on which the
Redemption Notice is voided. The Holder’s delivery of a notice voiding a
Redemption Notice and exercise of its rights following such notice shall not
affect the Company’s obligations to make any payments of Late Charges which have
accrued prior to the date of such notice with respect to the Conversion Amount
subject to such notice.
                    (b) Redemption by Other Holders. Upon the Company’s receipt
of notice from any of the holders of the Other Notes for redemption or repayment
as a result of an event or occurrence substantially similar to the events or
occurrences described in Section 4(b) or Section 5(b) (each, an “Other
Redemption Notice”), the Company shall immediately, but no

- 19 -



--------------------------------------------------------------------------------



 



later than one Business Day of its receipt thereof, forward to the Holder by
facsimile a copy of such notice and make a prompt public announcement thereof.
If the Company receives a Redemption Notice and one or more Other Redemption
Notices, during the seven Business Day period beginning on and including the
date which is three Business Days prior to the Company’s receipt of the Holder’s
Redemption Notice and ending on and including the date which is three Business
Days after the Company’s receipt of the Holder’s Redemption Notice and the
Company is unable to redeem all principal, interest and other amounts designated
in such Redemption Notice and such Other Redemption Notices received during such
seven Business Day period, then the Company shall redeem a pro rata amount from
each holder of the Notes (including the Holder) based on the principal amount of
the Notes submitted for redemption pursuant to such Redemption Notice and such
Other Redemption Notices received by the Company during such seven Business Day
period.
               (13) VOTING RIGHTS. The Holder shall have no voting rights as the
holder of this Note, except as required by law, including, but not limited to,
the Delaware General Corporation Law, and as expressly provided in this Note.
               (14) COVENANTS.
                    (a) Rank. All payments due under this Note (a) shall rank
pari passu with all Other Notes and (b) shall be senior to all other
Indebtedness of the Company and its Subsidiaries, other than Senior
Indebtedness, the obligations of the Company or its Subsidiaries under any lease
of real or personal property by such Person as lessee which is required under
GAAP to be capitalized on such Person’s balance sheet and Indebtedness permitted
by clause (v) of the definition of “Permitted Lien.”
                    (b) Incurrence of Indebtedness. So long as this Note is
outstanding, the Company shall not, and the Company shall not permit any of its
Subsidiaries to, directly or indirectly, incur or guarantee, assume or suffer to
exist any Indebtedness, other than (i) the Indebtedness evidenced by the Notes
and (ii) Permitted Indebtedness.
                    (c) Existence of Liens. So long as this Note is outstanding,
the Company shall not, and the Company shall not permit any of its Subsidiaries
to, directly or indirectly, allow or suffer to exist any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.
                    (d) Restricted Payments. The Company shall not, and the
Company shall not permit any of its Subsidiaries to, directly or indirectly,
(i) redeem, defease, repurchase, repay or make any payments in respect of, by
the payment of cash or cash equivalents (in whole or in part, whether by way of
open market purchases, tender offers, private transactions or otherwise), all or
any portion of any Permitted Indebtedness (other than the Senior Indebtedness),
whether by way of payment in respect of principal of (or premium, if any) or
interest on, such Indebtedness if at the time such payment is due or is
otherwise made or, after giving effect to such payment, an event constituting,
or that with the passage of time and without being cured would constitute, an
Event of Default has occurred and is continuing, (ii) declare or pay any cash
dividend or distribution on the Common Stock other than the payment of the

- 20 -



--------------------------------------------------------------------------------



 



Special Dividend (as such term is defined in the Securities Purchase Agreement)
or (iii) redeem, repurchase or otherwise acquire or retire for value any shares
of Common Stock (as defined in Exhibit M to the Securities Purchase Agreement)
other than the Required Conversions (as such term is defined in the Securities
Purchase Agreement).
                    (e) Leverage Ratio.
                              (i) So long as this Note is outstanding, the
Company shall not permit the ratio (the “Leverage Ratio”) of Indebtedness to
Consolidated EBITDA of the Company and its Subsidiaries as of the end of each
period of four consecutive Fiscal Quarters of the Company and its Subsidiaries
for which the last quarter ends on a date set forth below to be greater than the
applicable ratio set forth below:

      Fiscal Quarter End   Leverage Ratio
For each Fiscal Quarter from April 2, 2006 through April 1, 2007
  4.75:1.00
 
   
July 1, 2007 and each Fiscal Quarter thereafter
  4.00:1.00

                              (ii) The Company shall publicly release its
operating results (the “Operating Results”) for each Fiscal Quarter no later
than the 45th day after the end of each Fiscal Quarter (each an “Announcement
Date”). On each Announcement Date, the Company shall announce whether the
Company has satisfied the Leverage Ratio for the Fiscal Quarter to which such
Operating Results announcement relates. Concurrently with such release or
announcement, the Company shall also provide to the Holder a written
certification, executed on behalf of the Company by its Chief Financial Officer,
certifying whether the Company has satisfied or failed, as applicable, the
Leverage Ratio.
                    (f) Inactive Subsidiaries. Except with the prior written
approval of the Required Holders (as defined below), the Company agrees that
each Inactive Subsidiary shall remain a dormant company until such time as each
such Inactive Subsidiary is dissolved in accordance with the laws of its
jurisdiction of incorporation. Except with the prior written approval of the
Required Holders, the Company shall not, and shall cause its Subsidiaries not
to, transfer any property or asset to any Inactive Subsidiary.
               (15) PARTICIPATION. The Holder, as the holder of this Note, shall
be entitled to receive such dividends paid and distributions made to the holders
of Common Stock to the same extent as if the Holder had converted this Note into
Common Stock (without regard to any limitations on conversion herein or
elsewhere) and had held such shares of Common Stock on the record date for such
dividends and distributions. Payments under the preceding sentence shall be made
concurrently with the dividend or distribution to the holders of Common Stock.

- 21 -



--------------------------------------------------------------------------------



 



               (16) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The
affirmative vote at a meeting duly called for such purpose or the written
consent without a meeting of the Required Holders shall be required for any
change or amendment to this Note or the Other Notes provided, that without the
consent of each Holder so affected, no amendment shall (a) amend Section 3(d) or
the application of Section 3(d) to any other provision of this Note or (b) have
the effect of creating different provisions in different Notes.
               (17) TRANSFER. This Note and any shares of Common Stock issued
upon conversion of this Note may be offered, sold, assigned or transferred by
the Holder without the consent of the Company, subject only to the provisions of
Section 2(f) of the Securities Purchase Agreement.
               (18) REISSUANCE OF THIS NOTE.
                    (a) Transfer. If this Note is to be transferred, the Holder
shall surrender this Note to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Note (in accordance with
Section 18(d)), registered as the Holder may request, representing the
outstanding Principal being transferred by the Holder and, if less then the
entire outstanding Principal is being transferred, a new Note (in accordance
with Section 18(d)) to the Holder representing the outstanding Principal not
being transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iv)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal amount stated
on the face of this Note.
                    (b) Lost, Stolen or Mutilated Note. Upon receipt by the
Company of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Note, and, in the case of loss, theft or
destruction, of any indemnification undertaking by the Holder to the Company in
customary form and, in the case of mutilation, upon surrender and cancellation
of this Note, the Company shall execute and deliver to the Holder a new Note (in
accordance with Section 18(d)) representing the outstanding Principal.
                    (c) Note Exchangeable for Different Denominations. This Note
is exchangeable, upon the surrender hereof by the Holder at the principal office
of the Company, for a new Note or Notes (in accordance with Section 18(d) and in
principal amounts of at least $100,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.
                    (d) Issuance of New Notes. Whenever the Company is required
to issue a new Note pursuant to the terms of this Note, such new Note (i) shall
be of like tenor with this Note, (ii) shall represent, as indicated on the face
of such new Note, the Principal remaining outstanding (or in the case of a new
Note being issued pursuant to Section 18(a) or Section 18(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal

- 22 -



--------------------------------------------------------------------------------



 



remaining outstanding under this Note immediately prior to such issuance of new
Notes), (iii) shall have an issuance date, as indicated on the face of such new
Note, which is the same as the Issuance Date of this Note, (iv) shall have the
same rights and conditions as this Note, and (v) shall represent accrued
Interest and Late Charges on the Principal and Interest of this Note, from the
Issuance Date.
               (19) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. The Company covenants to the
Holder that there shall be no characterization concerning this instrument other
than as expressly provided herein. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.
               (20) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If
(a) this Note is placed in the hands of an attorney for collection or
enforcement or is collected or enforced through any legal proceeding or the
Holder otherwise takes action to collect amounts due under this Note or to
enforce the provisions of this Note or (b) there occurs any bankruptcy,
reorganization, receivership of the Company or other proceedings affecting
Company creditors’ rights and involving a claim under this Note, then the
Company shall pay the costs incurred by the Holder for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, but not limited to, attorneys’ fees
and disbursements.
               (21) CONSTRUCTION; HEADINGS. This Note shall be deemed to be
jointly drafted by the Company and all the Purchasers and shall not be construed
against any person as the drafter hereof. The headings of this Note are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Note.
               (22) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.
               (23) DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the Closing Bid Price, the Closing Sale Price or the Weighted
Average Price or the arithmetic calculation of the Conversion Rate or the
Redemption Price, the Company shall submit the

- 23 -



--------------------------------------------------------------------------------



 



disputed determinations or arithmetic calculations via facsimile within one
Business Day of receipt, or deemed receipt, of the Conversion Notice or
Redemption Notice or other event giving rise to such dispute, as the case may
be, to the Holder. If the Holder and the Company are unable to agree upon such
determination or calculation within one Business Day of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within one Business Day submit via facsimile (a) the disputed
determination of the Closing Bid Price, the Closing Sale Price or the Weighted
Average Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Conversion Rate or the Redemption Price to the Company’s independent,
outside accountant. The Company, at the Company’s expense, shall cause the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five Business Days from the time it receives the disputed
determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
               (24) NOTICES; PAYMENTS.
                    (a) Notices. Whenever notice is required to be given under
this Note, unless otherwise provided herein, such notice shall be given in
accordance with Section 9(f) of the Securities Purchase Agreement. The Company
shall provide the Holder with prompt written notice of all actions taken
pursuant to this Note, including in reasonable detail a description of such
action and the reason therefore. Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) immediately
upon any adjustment of the Conversion Price, setting forth in reasonable detail,
and certifying, the calculation of such adjustment and (ii) at least 10 days
prior to the date on which the Company closes its books or takes a record
(A) with respect to any dividend or distribution upon the Common Stock, (B) with
respect to any pro rata subscription offer to holders of Common Stock or (C) for
determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.
                    (b) Payments. Whenever any payment of cash is to be made by
the Company to any Person pursuant to this Note, such payment shall be made in
lawful money of the United States of America by a check drawn on the account of
the Company and sent via overnight courier service to such Person at such
address as previously provided to the Company in writing (which address, in the
case of each of the Purchasers, shall initially be as set forth on the Schedule
of Buyers attached to the Securities Purchase Agreement); provided that the
Holder may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder’s wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day and, in the case of any Interest Date which is not the date on
which this Note is paid in full, the extension of the due date thereof shall not
be taken into account for purposes of determining the amount of Interest due on
such date. Any amount of Principal or other amounts due under the Transaction
Documents, other than Interest, which is not paid when due shall result in a
late charge being incurred and payable by the Company in an amount equal

- 24 -



--------------------------------------------------------------------------------



 



to interest on such amount at the rate of 12% per annum from the date such
amount was due until the same is paid in full (“Late Charge”).
               (25) CANCELLATION. After all Principal, accrued Interest and
other amounts at any time owed on this Note have been paid in full, this Note
shall automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.
               (26) WAIVER OF NOTICE. To the extent permitted by law, the
Company hereby waives demand, notice, protest and all other demands and notices
in connection with the delivery, acceptance, performance, default or enforcement
of this Note and the Securities Purchase Agreement.
               (27) GOVERNING LAW. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York.
               (28) CERTAIN DEFINITIONS. For purposes of this Note, the
following terms shall have the following meanings:
                    (a) “Bloomberg” means Bloomberg Financial Markets.
                    (b) “Business Day” means any day other than Saturday, Sunday
or other day on which commercial banks in The City of New York are authorized or
required by law to remain closed.
                    (c) “Capital Stock” of any person means any and all shares,
interests, participations or other equivalents (however designated) of capital
stock of, or other equity interests in, such Person and all warrants or options
to acquire such capital stock or equity interests.
                    (d) “Change of Control” means any Fundamental Transaction
other than (i) any reorganization, recapitalization or reclassification of the
Common Stock in which holders of the Company’s voting power immediately prior to
such reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.
                    (e) “Change of Control Premium” means (i) from the Issuance
Date until the 18 month anniversary thereof, 120%, (ii) from the next day until
the 42nd month anniversary of the Issuance Date, 115% and (iii) thereafter,
110%.

- 25 -



--------------------------------------------------------------------------------



 



                    (f) “Closing Bid Price” and “Closing Sale Price” means, for
any security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the Eligible Market that is the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price or last trade price, respectively, of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price, as the case may be, of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 23. All such determinations shall be appropriately adjusted
for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.
                    (g) “Common Stock Deemed Outstanding” means, at any given
time, the number of shares of Common Stock actually outstanding at such time,
plus the number of shares of Common Stock deemed to be outstanding pursuant to
Sections 7(a)(i) and 7(a)(ii) hereof regardless of whether the Options or
Convertible Securities are actually exercisable at such time, but excluding any
Common Stock owned or held by or for the account of the Company or issuable upon
conversion or exercise, as applicable, of the Notes, the Warrants and the
securities issued as part of the Junior Financing (as such term is defined in
the Securities Purchase Agreement).
                    (h) “Consolidated EBITDA” means, with respect to any Person
for any period, the Consolidated Net Income of such Person and its Subsidiaries
for such period, plus (i) without duplication, the sum of the following amounts
of such Person and its Subsidiaries for such period and to the extent deducted
in determining Consolidated Net Income of such Person for such period:
(A) Consolidated Net Interest Expense, (B) income tax expense, (C) depreciation
expense, and (D) amortization expense, plus, (ii) when calculated with respect
to the Company for any period in fiscal year 2005, without duplication, the sum
of the following amounts for such period to the extent deducted in determining
Consolidated Net Income of the Company for such period: (I) any non-material
change in the balance of the accrued liability related to the worker’s
compensation insurance program in place prior to August 2002, as more fully
explained in Notes A and N to the Company’s 2004 annual report, (II) the annual
management fee to KRG Capital Partners, LLC incurred prior to Closing,
(III) charges related to employee terminations in the first Fiscal Quarter of
2005, (IV) fees and expenses related to the transactions contemplated by the
Securities Purchase Agreement not to exceed $6 million, (V) accounting treatment
of the transactions contemplated by the Securities Purchase Agreement

- 26 -



--------------------------------------------------------------------------------



 



with respect to outstanding management equity plan shares and preferred shares
and (VI) retention payments made to members of the Company’s management in
connection with the transactions contemplated by the Securities Purchase
Agreement, plus, (iii) when calculated with respect to the Company for any
period in fiscal year 2006, without duplication, the sum of the amounts in
clauses (ii) (II), (IV) and (VI) above for such period to the extent deducted in
determining Consolidated Net Income of the Company for such period.
                    (i) “Consolidated Net Income” means, with respect to any
Person for any period, the net income (loss) of such Person and its Subsidiaries
for such period, determined on a consolidated basis and in accordance with GAAP,
but excluding from the determination of Consolidated Net Income (without
duplication) (i) any extraordinary or non recurring gains or losses or gains or
losses from dispositions of assets, (ii) restructuring charges, (iii) any tax
refunds, net operating losses or other net tax benefits, (iv) effects of
discontinued operations and (v) interest income (including interest
paid-in-kind).
                    (j) “Consolidated Net Interest Expense” means, with respect
to any Person for any period, gross interest expense of such Person and its
Subsidiaries for such period determined on a consolidated basis and in
accordance with GAAP (including, without limitation, interest expense paid to
affiliates of such Person), less (i) the sum of (A) interest income for such
period and (B) gains for such period on hedging agreements (to the extent not
included in interest income above and to the extent not deducted in the
calculation of gross interest expense), plus (ii) the sum of (A) losses for such
period on hedging agreements (to the extent not included in gross interest
expense) and (B) the upfront costs or fees for such period associated with
hedging agreements (to the extent not included in gross interest expense), in
each case, determined on a consolidated basis and in accordance with GAAP.
                    (k) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto.
                    (l) “Convertible Securities” means any stock or securities
(other than Options) directly or indirectly convertible into or exercisable or
exchangeable for shares of Common Stock.
                    (m) “Credit Facility” means the Credit and Security
Agreement dated as of March 7, 2002 by and among the Company, certain
subsidiaries of the Company, and Wells Fargo Bank, N.A., acting through its
Wells Fargo Business Credit operating division (as has been amended, shall be
amended in conjunction with the execution of the Securities Purchase Agreement
and as may be amended from time to time) and all other Loan Documents (as
defined therein), each as has been amended and may be amended from time to time,
or any refunding or replacement thereof.

- 27 -



--------------------------------------------------------------------------------



 



                    (n) “Eligible Market” means the Principal Market, the Nasdaq
National Market, The Nasdaq Capital Market, The New York Stock Exchange, Inc. or
the American Stock Exchange.
                    (o) “Equity Conditions” means that each of the following
conditions is satisfied: (i) on each day during the Equity Conditions Measuring
Period (as defined below), either (x) the Registration Statement filed pursuant
to the Registration Rights Agreement shall be effective and available for the
resale of all remaining Registrable Securities in accordance with the terms of
the Registration Rights Agreement and there shall not have been any Grace
Periods (as defined in the Registration Rights Agreement) or (y) all shares of
Common Stock issuable upon conversion of the Notes and exercise of the Warrants
shall be eligible for sale without restriction and without the need for
registration under any applicable federal or state securities laws; (ii) on each
day during the Equity Conditions Measuring Period, the Common Stock is
designated for quotation on an Eligible Market and shall not have been suspended
from trading on such exchange or market (other than suspensions of not more than
two days and occurring prior to the applicable date of determination due to
business announcements by the Company) nor shall delisting or suspension by such
exchange or market have been threatened or pending either (A) in writing by such
exchange or market or (B) by falling below the minimum listing maintenance
requirements of such exchange or market; (iii) during the one year period ending
on and including the date immediately preceding the applicable date of
determination, the Company shall have delivered Conversion Shares upon
conversion of the Notes and Warrant Shares upon exercise of the Warrants to the
holders on a timely basis as set forth in Section 3(c)(i) hereof (and analogous
provisions under the Other Notes) and Section 1(a) of the Warrants; (iv) during
the Equity Conditions Measuring Period, the Company shall not have failed to
timely make any payments within five Business Days of when such payment is due
pursuant to any Transaction Document; (v) during the Equity Conditions Measuring
Period, there shall not have occurred either (A) the public announcement of a
pending, proposed or intended Fundamental Transaction which has not been
abandoned, terminated or consummated or (B) an Event of Default or an event that
with the passage of time or giving of notice would constitute an Event of
Default; (vi) the Company shall have no knowledge of any fact that would cause
(x) the Registration Statements required pursuant to the Registration Rights
Agreement not to be effective and available for the resale of all remaining
Registrable Securities in accordance with the terms of the Registration Rights
Agreement or (y) any shares of Common Stock issuable upon conversion of the
Notes and shares of Common Stock issuable upon exercise of the Warrants not to
be eligible for sale without restriction pursuant to Rule 144(k) and any
applicable state securities laws; (vii) any applicable shares of Common Stock to
be issued in connection with such issuance may be issued in full without
violating or being restricted by Section 3(d) hereof; and (viii) the Company
otherwise shall have been in material compliance with and shall not have
materially breached any provision, covenant, representation or warranty of any
Transaction Document.
                    (p) “Equity Conditions Failure” means, as applicable, that
on any day during any period commencing (i) six months prior to the delivery of
the Make-Whole Election Notice through and including the date of payment of the
Make-Whole Amount or (ii) six months prior to the Redemption Period End Day
through and including the Optional Redemption Date, the Equity Conditions have
not been satisfied (or waived in writing by the Holder).

- 28 -



--------------------------------------------------------------------------------



 



                    (q) “Equity Conditions Measuring Period” means any period
commencing (i) six months prior to the delivery of a Make-Whole Election Notice
through and including the date of payment of the applicable Make-Whole Amount or
(ii) six months prior to a Redemption Period End Day through and including the
applicable Optional Redemption Date.
                    (r) “Excluded Securities” means any Common Stock issued or
issuable: (i) in connection with the conversion of the Company’s Class A Common
Stock and Class B Common Stock into Common Stock pursuant to the Company’s
Certificate of Incorporation; (ii) in connection with mergers, acquisitions,
strategic business partnerships or joint ventures, in each case with
non-affiliated third parties and otherwise on an arm’s length basis, the primary
purpose of which, in the reasonable judgment of the Company’s Board of
Directors, is not to raise additional capital; (iii) in connection with the
grant of options to purchase Common Stock or other stock-based awards or sales,
with exercise or purchase prices not less than the market price of the Common
Stock on the date of grant or issuance, which are issued or sold to employees,
officers, directors or consultants of the Company for the primary purpose of
soliciting or retaining their employment or service pursuant to an equity
compensation plan approved by the Company’s Board of Directors, and the Common
Stock issued upon the exercise thereof; (iv) upon conversion of the Notes or the
exercise of the Warrants; (v) pursuant to, or upon conversion or exercise of any
security issued as part of, the Junior Financing, provided that the terms of
such securities are not amended, modified or changed on or after the
Subscription Date without the consent of the Required Holders; or (vi) upon
conversion of any Options or Convertible Securities which are outstanding on the
day immediately preceding the Subscription Date and disclosed in Schedule 3(n)
of the Securities Purchase Agreement, provided that the terms of such Options or
Convertible Securities are not amended, modified or changed on or after the
Subscription Date without the consent of the Required Holders.
                    (s) “Fiscal Quarter” means each of the fiscal quarters
adopted by the Company for financial reporting purposes in accordance with GAAP.
                    (t) “Fundamental Transaction” means: (i) a transaction or
series of related transactions pursuant to which the Company: (A) sells, conveys
or disposes of all or substantially all of its assets determined on either a
quantitative or qualitative basis (the presentation of any such transaction for
stockholder approval being conclusive evidence that such transaction involves
the sale of all or substantially all of the assets of the Company); (B) merges
or consolidates with or into, or engages in any other business combination with,
any other person or entity, in any case that results in the holders of the
voting securities of the Company immediately prior to such transaction holding
or having the right to direct the voting of 50% or less of the total outstanding
voting securities of the Company or such other surviving or acquiring person or
entity immediately following such transaction; or (C) sells or issues, or any of
its stockholders sells or transfers, any securities to any person or entity, or
the acquisition or right to acquire securities by any person or entity, in
either case acting individually or in concert with others, such that, following
the consummation of such transaction(s), such person(s) or entity(ies) (together
with their respective affiliates, as such term is used under Section 13(d) of
the Exchange Act) would own or have the right to acquire greater than 50% of the
outstanding shares of Common Stock (on a fully-diluted basis, assuming the full
conversion, exercise or exchange of all Purchase Rights then outstanding);
(ii) any reclassification or change of the

- 29 -



--------------------------------------------------------------------------------



 



outstanding shares of Common Stock (other than a change in par value, or from
par value to no par value, or from no par value to par value, or as a result of
a subdivision or combination); or (iii) any event, transaction or series of
related transactions that results in individuals serving on the Board of
Directors on the date hereof (the “Incumbent Board”) ceasing for any reason to
constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to the date hereof whose
appointment, election, or nomination for election by the Company’s stockholders
was approved by a vote of at least a two-thirds of the directors then comprising
the Incumbent Board (other than an appointment, election, or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company) shall be considered as though such person were a member of the
Incumbent Board.
                    (u) “GAAP” means United States generally accepted accounting
principles, consistently applied.
                    (v) “Holder Pro Rata Amount” means a fraction (i) the
numerator of which is the Principal amount of this Note on the date of
determination and (ii) the denominator of which is the aggregate principal
amount of all Notes issued to the initial purchasers pursuant to the Securities
Purchase Agreement on the date of determination.
                    (w) “Indebtedness” of any Person means, without duplication
(i) all indebtedness for borrowed money, (ii) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with generally accepted
accounting principles (other than trade payables entered into in the ordinary
course of business), (iii) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses
(i) through (vi) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.
                    (x) “Make-Whole Amount” means (i) if payable pursuant to
Section 3(c)(ii), the Present Value of Interest that would have accrued from the
Conversion Date through the third anniversary of the Issuance Date if the
conversion had not occurred, and (ii) if payable pursuant to Section 4(b) or
8(a), the Present Value of Interest that would have accrued from the Redemption
Date through the Maturity Date.

- 30 -



--------------------------------------------------------------------------------



 



                    (y) “Make-Whole Conversion Price” means that price which
shall be the lower of (i) the applicable Conversion Price and (ii) the price
computed as 95% of the arithmetic average of the Weighted Average Price of the
Common Stock during the five consecutive Trading Day period ending on the
Trading Day immediately preceding the applicable Share Delivery Date. All such
determinations to be appropriately adjusted for any stock split, stock dividend,
stock combination or other similar transaction during such period.
                    (z) “Options” means any rights, warrants or options to
subscribe for or purchase shares of Common Stock or Convertible Securities.
                    (aa) “Parent Entity” of a Person means an entity that,
directly or indirectly, controls the applicable Person and whose common stock or
equivalent equity security is quoted or listed on an Eligible Market, or, if
there is more than one such Person or Parent Entity, the Person or Parent Entity
with the largest public market capitalization as of the date of consummation of
the Fundamental Transaction.
                    (bb) “Permitted Indebtedness” means (A) Senior Indebtedness,
(B) unsecured Indebtedness incurred by the Company that is made expressly
subordinate in right of payment to the Indebtedness evidenced by this Note, as
reflected in a written agreement acceptable to the Holder and approved by the
Holder in writing, and which Indebtedness does not provide at any time for
(1) the payment, prepayment, repayment, repurchase or defeasance, directly or
indirectly, of any principal or premium, if any, thereon until 91 days after the
Maturity Date or later and (2) total interest and fees at a rate in excess of
15% per annum, (C) the obligations of the Company or its Subsidiaries under any
lease of real or personal property by such Person as lessee which is required
under GAAP to be capitalized on such Person’s balance sheet and (D) Indebtedness
permitted by clause (v) of the definition of “Permitted Lien.”
                    (cc) “Permitted Liens” means (i) any Lien for taxes not yet
due or delinquent or being contested in good faith by appropriate proceedings
for which adequate reserves have been established in accordance with GAAP,
(ii) any statutory Lien arising in the ordinary course of business by operation
of law with respect to a liability that is not yet due or delinquent, (iii) any
Lien created by operation of law, such as materialmen’s liens, mechanics’ liens
and other similar liens, arising in the ordinary course of business with respect
to a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) any Lien incurred to secure Senior
Indebtedness, (v) Liens securing the purchase price of assets purchased or
leased by the Company or Subsidiaries in the ordinary course of business;
provided that such Lien shall not extend to or cover any other property of the
Company or its Subsidiaries, provided that such liens do not exceed an aggregate
value of $2,000,000, and (vi) Liens securing the Company’s obligations under the
Notes.
                    (dd) “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and a government or any department
or agency thereof.
                    (ee) “Present Value of Interest” means the amount of any
interest that, but for a conversion in accordance with Section 3(c)(ii) or
redemption or conversion in accordance with Section 4(b) or 8(a), would have
accrued under this Note at the Interest Rate for

- 31 -



--------------------------------------------------------------------------------



 



the period from the Conversion Date or Optional Redemption Date, as applicable,
through the third anniversary of the Issuance Date or the Maturity Date,
respectively, discounted to the present value of such interest using a discount
rate equal to the applicable Treasury Yield.
                    (ff) “Prime Rate” means the rate of interest published in
The Wall Street Journal (or if not published in The Wall Street Journal, a
similar publication chosen by the Required Holders and the Company) from time to
time as the Prime Rate.
                    (gg) “Principal Market” means the National Association of
Securities Dealers, Inc.’s OTC Bulletin Board.
                    (hh) “Redemption Notices” means, collectively, the Event of
Default Redemption Notices, Change of Control Redemption Notices and the
Optional Redemption Notices and, each of the foregoing, individually, a
Redemption Notice.
                    (ii) “Redemption Prices” means, collectively, the Event of
Default Redemption Price, Change of Control Redemption Price and the Optional
Redemption Price and, each of the foregoing, individually, a Redemption Price.
                    (jj) “Required Holders” means the holders of Notes
representing at least 66-2/3% of the aggregate principal amount of the Notes
then outstanding.
                    (kk) “SEC” means the United States Securities and Exchange
Commission.
                    (ll) “Securities Purchase Agreement” means the Notes
Securities Purchase Agreement dated as of March 31, 2006 by and among the Global
Employment Solutions, Inc. and the initial holders of the Notes pursuant to
which the Company issued the Notes.
                    (mm) “Senior Indebtedness” means the principal of (and
premium, if any), interest on, and all fees and other amounts (including,
without limitation, any reasonable out-of-pocket costs, enforcement expenses
(including reasonable out-of-pocket legal fees and disbursements), collateral
protection expenses and other reimbursement or indemnity obligations relating
thereto) payable by Company under or in connection with the Credit Facility;
provided, however, that (1) the aggregate amount of the outstanding amount of
the Revolving Advances (as defined in the Credit Facility) made pursuant to
Section 2.1 of the Credit Agreement, the outstanding Term Advance (as defined in
the Credit Agreement) and the outstanding L/C Amount (as defined in the Credit
Agreement) will not at any time exceed $20,000,000 as such amount is reduced
from time to time by principal payments of the portion of the Senior
Indebtedness constituting term loans and permanent reductions of the revolving
commitments under the Credit Facility and (2) such Senior Indebtedness
affirmatively provides that it will at no time, respective of the base rate
used, bear a rate of interest per annum (including commitment and similar per
annum fees) in excess of 12% per annum if a fixed rate and 300 points above the
Prime Rate per annum if a floating rate.
                    (nn) “Subscription Date” means March 31, 2006.

- 32 -



--------------------------------------------------------------------------------



 



                    (oo) “Successor Entity” means the Person, which may be the
Company, formed by, resulting from or surviving any Fundamental Transaction or
the Person with which such Fundamental Transaction shall have been made,
provided that if such Person is not a publicly traded entity whose common stock
or equivalent equity security is quoted or listed for trading on an Eligible
Market, Successor Entity shall mean such Person’s Parent Entity.
                    (pp) “Trading Day” means any day on which trading the Common
Stock is reported on the Principal Market, or, if the Principal Market is not
the principal trading market for the Common Stock, then on the Eligible Market
that is the principal securities exchange or securities market on which the
Common Stock is then traded; provided that “Trading Day” shall not include any
day on which the Common Stock is scheduled to trade on such exchange or market
for less than 4.5 hours or any day that the Common Stock is suspended from
trading during the final hour of trading on such exchange or market (or if such
exchange or market does not designate in advance the closing time of trading on
such exchange or market, then during the hour ending at 4:00:00 p.m., New York
Time).
                    (qq) “Treasury Yield” means the yield to maturity at the
time of computation of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the applicable conversion or redemption date (or, if such
Statistical Release is no longer published, any publicly available source for
similar market data)) most nearly equal to the date of the interest payments for
which the present value is being determined; provided, however, that if the term
to the date of the interest payments for which the present value is being
determined or to the Maturity Date is not equal to the constant maturity of a
United States Treasury security for which a weekly average yield is given, the
Treasury Yield shall be obtained by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury securities for which such yields are given, except that if, in the case
of the Maturity Date, such date is less than one year, the weekly average yield
on actually traded United States Treasury securities adjusted to a constant
maturity of one year shall be used.
                    (rr) “Voting Stock” of a Person means Capital Stock of such
Person of the class or classes pursuant to which the holders thereof have the
general voting power to elect, or the general power to appoint, at least a
majority of the board of directors, managers or trustees of such Person
(irrespective of whether or not at the time Capital Stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).
                    (ss) “Warrants” has the meaning ascribed to such term in the
Securities Purchase Agreement, and shall include all warrants issued in exchange
therefor or replacement thereof.
                    (tt) “Weighted Average Price” means, for any security as of
any date, the dollar volume-weighted average price for such security on the
Principal Market during the period beginning at 9:30:01 a.m., New York Time (or
such other time as the Principal Market publicly announces is the official open
of trading), and ending at 4:00:00 p.m., New York Time (or such other time as
the Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its “Volume at Price” functions, or, if the
foregoing does not

- 33 -



--------------------------------------------------------------------------------



 



apply, the dollar volume-weighted average price of such security in the Eligible
Market on which the Common Stock is principally traded or the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York Time (or such other time as such market
publicly announces is the official open of trading), and ending at 4:00:00 p.m.,
New York Time (or such other time as such market publicly announces is the
official close of trading) as reported by Bloomberg, or, if no dollar
volume-weighted average price is reported for such security by Bloomberg for
such hours, the average of the highest closing bid price and the lowest closing
ask price of any of the market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If
the Weighted Average Price cannot be calculated for a security on a particular
date on any of the foregoing bases, the Weighted Average Price of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved
pursuant to Section 23. All such determinations to be appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.
               (29) DISCLOSURE. Except as provided otherwise herein, upon
receipt or delivery by the Company of any notice in accordance with the terms of
this Note, unless the Company has in good faith determined that the matters
relating to such notice do not constitute material, nonpublic information
relating to the Company or its Subsidiaries, the Company shall within one
Business Day after any such receipt or delivery publicly disclose such material,
nonpublic information on a Current Report on Form 8-K or otherwise. In the event
that the Company believes that a notice contains material, nonpublic
information, relating to the Company or its Subsidiaries, the Company shall
indicate to the Holder contemporaneously with delivery of such notice, and in
the absence of any such indication, the Holder shall be allowed to presume that
all matters relating to such notice do not constitute material, nonpublic
information relating to the Company or its Subsidiaries.
[Signature Page Follows]

- 34 -



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the Company has caused this Note to be duly
executed as of the Issuance Date set out above.

                  GLOBAL EMPLOYMENT HOLDINGS, INC.    
 
           
 
  By:    
 
   
 
      Name: Howard Brill    
 
      Title: Chief Executive Officer and President    

 



--------------------------------------------------------------------------------



 



EXHIBIT I
GLOBAL EMPLOYMENT HOLDINGS, INC.
CONVERSION NOTICE
Reference is made to the Senior Secured Convertible Note (the “Note”) issued to
the undersigned by Global Employment Holdings, Inc. (the “Company”). In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock par value $.0001 per share (the “Common
Stock”) of the Company, as of the date specified below.

     
          Date of Conversion:
   
 
   

     
          Aggregate Conversion Amount to be converted:
   
 
   

Please confirm the following information:

     
          Conversion Price:
   
 
   

     
          Number of shares of Common Stock to be issued:
   
 
   

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

     
          Issue to:
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

     
          Facsimile Number:
   
 
   

     
          Authorization:
   
 
   

     
               By:
   
 
   

     
                    Title:
   
 
   

     
Dated:
   
 
   

     
          Account Number:
   
 
   
          (if electronic book entry transfer)

     
          Transaction Code Number:
   
 
   
          (if electronic book entry transfer)

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
          The Company hereby acknowledges this Conversion Notice and hereby
directs Corporate Stock Transfer to issue the above indicated number of shares
of Common Stock in accordance with the Transfer Agent Instructions dated ___,
2006 from the Company and acknowledged and agreed to by Corporate Stock
Transfer.

                  GLOBAL EMPLOYMENT HOLDINGS, INC.    
 
           
 
  By:    
 
   
 
      Name:    
 
      Title:    

 